Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dey et al (US PGPUB 2016/0036445) in view of Lee (US PGPUB 2014/0097888).
Regarding claim 1, Figure 3B of Dey discloses a semiconductor device having a pull up network [paragraphs 51-56] comprising:
a first transistor [155] having a first gate coupled to a first bias voltage [REFP; paragraphs 51-56]
a second transistor [160] having a second gate coupled to a first gate signal that varies between the first bias voltage [REFP; paragraphs 51-56] and a first source voltage [DVDD; paragraphs 51-56]
selectably providing as the first bias voltage one of a plurality of available voltages [REFP (DVDD-1.8V); paragraphs 51-56]
Dey does not explicitly disclose a switch network responsive to an input control signal for selectably providing as the first bias voltage one of a plurality of available voltages.
Figure 6 of Lee discloses a switch network [P12, P13, and N16; paragraphs 77-80] responsive to an input control signal [Vo2, Vo4, and Vo5; paragraphs 77-80] for selectably providing as the first bias voltage [SP; paragraphs 77-80] one of a plurality of available voltages [Vp and Vq; paragraphs 77-80].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a switch network as taught by Lee in the semiconductor device of Dey for the purpose of implementing the bias voltage source to output dynamic voltages, as implied by Lee [paragraphs 77-80], since it would have been a matter of simple substitution of one known element for another to obtain predictable results.

Regarding claim 2, the combination of Dey and Lee, as applied to claim 1, discloses
having a pull down network [Figure 3A Dey] including a third transistor [105 Figure 3A Dey] having a third gate coupled to a second bias voltage [1.8V supply Figure 3A Dey]
a fourth transistor [100 Figure 3A Dey] having a fourth gate coupled to a second gate signal that varies between a second source voltage [0 Figure 3A Dey] and the second bias voltage [1.8V supply Figure 3A Dey]
wherein the pull up network is configured such that, when the first gate signal takes the first source voltage, the second transistor takes the second bias voltage, and the third transistor is on and the fourth transistor is on and the output voltage is the second source voltage [130 Figure 3A Dey; paragraphs 51-56 Dey]

Regarding claim 3, the combination of Dey and Lee, as applied to claim 1, discloses wherein the pull up network is configured such that, when the first gate signal takes the first bias voltage, the first transistor is on [paragraphs 51-56 Dey].

Regarding claim 4, the combination of Dey and Lee, as applied to claim 1, does not explicitly disclose wherein the first and second transistors are p- type finFET and the third and fourth transistors are n-type finFETs each having a same nominal maximum voltage.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dey and Lee, as applied to claim 1, by using finFETs as a matter of simple design-choice, since it was well-known in the art to use finFETs in transistor circuits and would have been a matter of simple substitution of one known element for another to obtain predictable results.

Regarding claim 5, the combination of Dey and Lee, as applied to claim 4, does not explicitly disclose wherein the nominal maximum voltage is 1.98 volts.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the combination of Dey and Lee, as applied to claim 4, by using a maximum rated voltage of 1.98 volts for the second transistor, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Regarding claim 6, the combination of Dey and Lee, as applied to claim 2, discloses
wherein the first source voltage is nominally 3.3 volts, the second source voltage is nominally 0.0 volts, and both the first bias voltage and the second bias voltage are nominally 1.8 volts
or wherein the first source voltage is nominally 2.5 volts, the second source voltage is nominally 0.0 volts, and the first bias voltage is nominally 0.8 volts and the second bias voltage is nominally 1.8 volts
or wherein the first source voltage is nominally 1.8 volts, the second source voltage is nominally 0.0 volts, and the first bias voltage is nominally 0.0 volts, and the second bias voltage is nominally 1.8 volts [Figures 3A-B Dey; paragraphs 51-56 Dey]

Regarding claim 16, Figure 3B of Dey discloses a method of transmitting a signal, comprising:
applying a first gate signal to a first transistor gate [160] for gating a transmit high voltage [DVDD] to an output path [180] through source and drain terminals of a first transistor [160]
selectively applying the bias voltage [REFP] to a second transistor gate of the second transistor [155]
Dey does not explicitly disclose generating a bias voltage using a switch.
Figure 6 of Lee discloses generating a bias voltage using a switch [Figure 6; paragraphs 77-80].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a switch as taught by Lee in the method of Dey for the purpose of implementing the bias voltage source to output dynamic voltages, as implied by Lee [paragraphs 77-80], since it would have been a matter of simple substitution of one known element for another to obtain predictable results.

Regarding claim 17, the combination of Dey and Lee, as applied to claim 16, does not explicitly disclose wherein the second transistor is formed from one of a 7 nm, a 10 nm, or a 16 nm process.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination of Dey and Lee, as applied to claim 16, by using a 7 nm, a 10 nm, or a 16 nm process as a matter of simple design-choice, since it was well-known in the art to use nanometer processes to form transistors and it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.

Regarding claim 18, the combination of Dey and Lee, as applied to claim 16, does not explicitly disclose wherein the maximum rated voltage of the second transistor is nominally 1.98 volts.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination of Dey and Lee, as applied to claim 16, by using a maximum rated voltage of 1.98 volts for the second transistor, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 

Regarding claim 19, the combination of Dey and Lee, as applied to claim 17, discloses selectively applying, as the transmit high voltage, 1.8 volts nominal, 2.5 volts nominal, or 3.3 volts nominal to the source or drain terminal of the first transistor [DVDD Figure 3B Dey; paragraphs 51-56 Dey].
The combination of Dey and Lee, as applied to claim 16, does not explicitly disclose the first transistor and the second transistor being fin-type field effect transistors (finFET).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dey and Lee, as applied to claim 16, by using finFETs as a matter of simple design-choice, since it was well-known in the art to use finFETs in transistor circuits and would have been a matter of simple substitution of one known element for another to obtain predictable results.

Regarding claim 20, the combination of Dey and Lee, as applied to claim 18, discloses
wherein when applying nominal 1.8 volts as the transmit high voltage [DVDD Figure 3B Dey], the generated bias voltage is nominally 0 volts [REFP]
when applying nominal 2.5 volts as the transmit high voltage [DVDD], the generated bias voltage is nominally 0.7 volts [REFP]
when applying nominal 3.3 volts as the transmit high voltage [DVDD], the generated bias voltage is nominally 1.5 volts [REFP]
The combination of Dey and Lee, as applied to claim 18, does not explicitly disclose 
when applying nominal 2.5 volts as the transmit high voltage, the generated bias voltage is nominally 0.8 volts
when applying nominal 3.3 volts as the transmit high voltage, the generated bias voltage is nominally 1.8 volts
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination of Dey and Lee, as applied to claim 18, by using 0.8 volts and 1.8 volts for the generated bias voltage when applying 2.5 volts and 3.3 volts, respectively, as the transmit high voltage, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 

Allowable Subject Matter
Claims 7-15 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842